Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-17 are pending in this application.

Foreign Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 7, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bae (US 2011/0122119).

As to claim 1, Bae (Figs. 3-6) teaches a source driver IC comprising: 
a first buffer (E.g. S/H1) in which first sensing data transmitted from a first source driver IC (E.g. SS1 and 122) is stored; 
a sensing data generation circuit (E.g. ST5 corresponding to every pixel column) configured to sense a characteristic of a driving element included in each pixel and generate second sensing data (E.g. data corresponding to the second column) [0065]; 
a second buffer (S/H2) in which the second sensing data is stored (From the second column of pixels through SS2); 
a control circuit (11) configured to generate a selection signal (ɸ2) in response to an operation command (Entering CT3); and 
a selector (SSAR) configured to transmit one of the first sensing data stored in the first buffer and the second sensing data stored in the second buffer to a second source driver IC (E.g. SS3 and 122) in response to the selection signal (In response to ɸ2).

As to claim 7, Bae teaches a display device comprising a data driving circuit block including a plurality of source driver IC (Source driver ICs including 122 and the corresponding SS switch in SSAR) each configured to sense a characteristic of a driving element included in each pixel and obtain sensing data [0044], 
wherein each of the plurality of source driver ICs includes a first source driver IC (E.g. SS1 and 122) connected to a first pixel (Pixel in the first column in display panel 10) and configured to transmit first sensing data (Sensing data through CH1), which is obtained by sensing a characteristic of a driving element included in the first pixel, to a timing controller (Sdata transmitted to 11 and 16) when a first transmission command (ɸ2) is received from the timing controller, and 32Attorney Docket No. 15366-000033-US 
a second source driver IC (E.g. SS3 and 122) connected to a second pixel (Pixel in the third column in display panel 10) and configured to transmit second sensing data (Sensing data through CH3), which is obtained by sensing a characteristic of a driving element included in the second pixel, to the first source driver IC when the first transmission command is received (Transmits to the first source driver IC as defined above). 

As to claim 9, Bae teaches wherein the plurality of source driver ICs are connected in a cascade manner for transmission of the sensing data (The switches SS are connected in cascade through the control line ɸ2 as shown in Fig. 4).

Allowable Subject Matter
Claims 2-6, 8, 10-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16 and 17 are allowed.

None of the cited references, neither alone nor in combination, teach the subject matter of the objected and allowed claims above. The following is a listing of relevant art, each accompanied by a statement of reasons for the indication of allowable subject matter:  
Choi (US 2016/0189595) teaches cascade connected SDICs but does not teach providing the sensed signal on line RVL to a series of buffers.
Sakaguchi (US 2001/0013850) teaches cascade connected SDICs but does not teach sensing a characteristic of driving elements.
Park (US 2016/0125794) teaches bidirectional communication between a timing controller and driving circuits but does not teach sensing a characteristic of driving elements.
Kwon (US 11,030,950) teaches a series of current measurement units to sense current from pairs of pixel columns but does not teach two buffers corresponding to two driver ICs that store sensing data. 
Park (US 2016/0189617) teaches acquiring a sensing signal Vsen from each pixel and generating correction data from the sensing data, but does not teach a selector configured to transmit one of the sensing data in response to a selection signal.

Jeong (US 2010/0277400) teaches acquiring sensing signals from each pixel and providing them to a calibration circuit 400, but does not teach a selector configured to transmit one of the sensing data in response to a selection signal.
Ozaki (US 2008/0180365) teaches detecting a voltage on the data line to compensate for threshold shift, but does not teach transmitting the detected voltage to a second source driver.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM A MISTRY whose telephone number is (571)270-3913.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAM A MISTRY/Primary Examiner, Art Unit 2691